DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-18] are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-16 and 18 recite a system (i.e. a manufacture such as an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combination, whether by hand labor or by machinery), Claim 17 recites a method (i.e. a process such as an act or series of steps) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 17, and 18 recite: receive a like of public content from a profile of a first user from a second user, receive an acceptance of the like from the first user, provide access to private content in the profile of the first user to the second user in response to receiving the acceptance from the first user, and provide access to private content in a profile of the second user to the first user in response to receiving the acceptance from the first user.
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally express their interest in another person based on public information and receive a response allowing them to view more private information. The claims as recited above merely disclose a method of asking for permission to view information. The Examiner find the recited claims to be to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally the claims are directed to a certain method of organizing human activity as the disclosure recites merely managing personal behavior or relationships or interactions between people. Examiner find the claims to be similar to an example of a claim reciting social activities which the courts have found to be an abstract idea, being Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). Where the patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: a system for providing an on-line dating application, comprising: at least one processor; and memory readable instructions.
Claim 17: an on-line dating application; a data application server system; a user device.
Claim 18: a system for providing a dating application comprising: a user mobile device; a processor; and readable memory; a dating application server.
The additional element of a non-transitory computer readable medium including a computer readable instructions that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-16 further narrow the abstract idea recited in the independent claim 1, 17, and 18 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional as dating and matchmaking services provide dating application that identify and bring together people and allow a user to communicate with another user (see specification [0003-0004]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-5, 7-9, and 16 are directed towards further narrowing the abstract idea of providing content to users and providing private information to a user upon the accepting a request from a user.
Dependent claim 6 is directed towards further narrowing the abstract idea of sending out a message to a plurality of users.
Dependent claims 10-15 are directed towards further narrowing the abstract idea of identifying a series of events for the users to select from, based on inputs of users, and purchasing a registration for the selected event.

Claim 12 recites the additional element of a third party system of a venue however the additional element is directed towards “apply it” or merely using a known technology to perform the abstract idea.

Therefore, claims 1-18 are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2003/0191673).
Claims 1, 17, and 18: Cohen discloses (Claim 1) a system for providing an on-line dating application, comprising: at least one processor; and memory readable by the least one processor and storing instructions that, when read by the at least one processor, direct the at least one processor to (Paragraph [0116]). (Claim 17) a method for providing an on-line dating application comprising (Paragraph [0115-0117]). (Claim 18) a system for providing a dating application comprising: a user mobile device comprising: a processor, and memory readable by the process that when read by the processor directs the processor to: provide a dating application that communicates with a dating application server; and a dating application server system comprising: at least one processor and memory readable by the least one processor and storing instructions that, when read by the at least one processor, direct the at least one processor to (Paragraph [0115-0117]). Receive a like of public content from a profile of a first user from a second user, receive an acceptance of the like from the first user (Paragraph [0048-0050]; Fig. 2, in one embodiment of the invention, the users may be informed that a “date” is about to begin. In one embodiment of the invention, the identity of the users is announced. In another embodiment, attributes (public information) of the other user are announced. The method includes prompting the users to indicate whether they had interest in each other. If both users indicate that they felt an interest in each other, a “two-way match” is determined. In other words, if both users indicate that they felt a mutual interest in each other, they are logically matched as compatible dating partners (The examiner notes that the broadest reasonable interpretation of receiving a like and receiving an acceptance would include receiving an indication of interest for a user as well as an indication of interest from a second user resulting in a “two-way match”)). Provide access to private content in the profile of the first user to the second user in response to receiving the acceptance from the first user, and provide access to private content in a profile of the second user to the first user in response to receiving the acceptance from the first user (Paragraph [0050-0052]; Fig. 2, in one embodiment of the invention, a profile can be maintained on the users. The profile may contain information about the user along with identification attributes. The profile may contain information to after the two-way match has occurred. Thus in one embodiment of the invention, the method may continue with presenting profile information to the users if a two-way match occurs).
Claim 2: Cohen discloses the system of claim 1. Cohen further discloses wherein the instruction further direct at least one processor to: provide private content from the profile of the second user to the first user in response to receiving the like from the second user (Paragraph [0050-0052]; Fig. 2, in one embodiment of the invention, a profile can be maintained on the users. The profile may contain information about the user along with identification attributes. The profile may contain information to assist the users understanding of each other either before, during, or after the two-way match has occurred. Thus in one embodiment of the invention, the method may continue with presenting profile information to the users if a two-way match occurs).
Claim 3: The system of claim 1 wherein the instructions further direct the at least one processor to: provide the public content from the profile of the first user to the second user prior to the second user liking the public content of the profile of the first user (Paragraph [0048-0050]; [0052]; Fig. 2, in one embodiment of the invention, the users may be informed that a “date” is about to begin. In one embodiment of the invention, the identity of the users is announced. In another embodiment, attributes (public information) of the other user are announced. The method includes prompting the users to indicate whether they had interest in each other. In one embodiment of the invention, a profile can be maintained on the users. The profile may contain information about the user along with identification attributes. The profile may contain information to assist the before, during, or after the two-way match has occurred).
Claim 4: Cohen discloses the system of claim 1. Cohen further discloses wherein public content is content selected from a group consisting of textual content, video content, and audio content (Paragraph [0046-0048]; [0081]; Fig. 1, the method begins by establishing an electronic connection between two users of an electronic dating service. In exemplary embodiments, the electronic communication is an audio, video, or other live connection. In one embodiment, the identity of the user is announced by playing a pre-recorded audio clip of that user speaking their identity. In another embodiment, attributes of the other user as shown are announced. In one embodiment, the selected person’s profile is integrated with the user’s match list so that the match list may display profile information about the selected person. In one embodiment, the user can restrict what information is allowed to be seen, thus can be kept private).
Claim 5: Cohen discloses the system of claim 1. Cohen further discloses wherein private content is content selected from a group consisting of textual content, video content, and audio content (Paragraph [0046-0048]; [0081]; Fig. 1, the method begins by establishing an electronic connection between two users of an electronic dating service. In exemplary embodiments, the electronic communication is an audio, video, or other live connection. In one embodiment, the identity of the user is announced by playing a pre-recorded audio clip of that user speaking their identity. In another embodiment, attributes of the other user as shown are announced. In one embodiment, the selected person’s profile is integrated with the user’s match list so that the match list 
Claim 7: Cohen discloses the system of claim 1. Cohen further discloses wherein the instructions further direct the at least one processor to: receive a request from a user to place the profile of the first user in discovery mode, determine a group of users within a predefined proximity of the first user (Paragraph [0108-0110] in one embodiment of the invention, the controller is to display to a user a list of persons, which persons have been previously matched with the user, to allow the user to select a person from the list; and to initiate a date between the user and the person. In one embodiment of the invention, the controller is to allow the user to search through a database of user profiles. In one embodiment of the invention, the controller is to detect the current geographic location of persons on the user’s match list, and to filter the list to display only those persons who are in geographic vicinity to the user). Provide selected profile information of the first user to each user in the determined group of users, receive a request from a second user in the group of users to view a full profile of the first user, receive authorization from the first user to allow the second user to view the full profile of the first user, allow the second user to access the full profile of the first user in response to receiving the authorization, and allow the first user to access a full profile of the second user in response to receiving the authorization (Paragraph [0048-0050]; [0066]; Fig. 4, in one embodiment of the invention, the users may be informed that a “date” is about to begin. In one embodiment of the invention, the identity of the users is announced. In another embodiment, attributes (public information) of the other user are announced. The method includes prompting the users to indicate whether they had 
Claim 9: Cohen discloses the system of claim 7. Cohen further discloses wherein the instructions further direct the at least one processor to: provide select information from the profile of the second user to the first user in response to receiving the like from the second user (Paragraph [0046-0048]; [0081]; Fig. 1, the method begins by establishing an electronic connection between two users of an electronic dating service. In exemplary embodiments, the electronic communication is an audio, video, or other live connection. In one embodiment, the identity of the user is announced by playing a pre-recorded audio clip of that user speaking their identity. In another embodiment, attributes of the other user as shown are announced. In one embodiment, the selected person’s profile is integrated with the user’s match list so that the match list may display profile information about the selected person. In one embodiment, the user can restrict what information is allowed to be seen, thus can be kept private).
Claim 11: Cohen discloses the system of claim 1. Cohen further discloses wherein the profile of each user includes a personality type based on a personality test and the instructions further direct the at least one processor to: receive a request for a particular personality type for potential matches from a user; search profiles of all users for users having the requested personality type; and provide a list of potential matches to the user, the list of potential matches including users that have a personality type that matches the particular personality type (Paragraph [0058]; [0066]; [0109]; Fig. 3, when a user subscribes to an electronic dating service, that user may wish to invite other users on a future date. The user is presented an interface wherein the user may choose to go on an invited date, whereupon the user is then prompted to enter search criteria. The search criteria relating to compatible attributes in user profiles of a plurality of users. Examples of search criteria include age, geographic location, etc. A search is then executed. Searching methods may include any or all embodiments in conjunction with immediate dating described herein. In one embodiment the summary may display key details of the users profile allowing the user to select a compatible user to access the user’s full profile.  In one embodiment of the invention, the controller is to allow the user to search through a database of user profiles, the user profiles having identifying criteria, so that the user can match identifying criteria within the profile). 
Claim 16: Cohen discloses the system of claim 1. Cohen further discloses wherein the instructions further direct the at least one processor to: receive live content from a first user; receive a list of other users to receive the live content; and provide the live content to each user in the list of other users (Paragraph [0066-0068]; Fig. 4, when a user subscribes to an electronic dating service, the user may wish to invite other users on a 

Claims 1-5, 7, 9, 11, and 16-18 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2003/0191673) in view of Kucharewski (US 2004/0199581).
Claim 6: Cohen discloses the system of claim 1. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: receive a list of users to receive bulk messages from a first user, receive a bulk message from the first user, provide the bulk message to each user on the list without an indication that the message is being sent to other user in the list.
In the same field of endeavor of communicating with a plurality of users online Kucharewski teaches wherein the instructions further direct the at least one processor to: receive a list of users to receive bulk messages from a first user, receive a bulk message from the first user, provide the bulk message to each user on the list without an indication that the message is being sent to other user in the list (Paragraph [0052]; [0057] in some applications, people list may be used to specify the recipients of a message or some other form of shared information. For example, a people list may be used in an e-mail application to specify the direct recipients, the carbon copied recipients, or the blind carbon copied recipients of an e-mail message. A people list may be used by an instant messaging application to address an instant message that is broadcast 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and communicating with individuals on a dating app as disclosed by Cohen (Cohen [0080]) with the system of wherein the instructions further direct the at least one processor to: receive a list of users to receive bulk messages from a first user, receive a bulk message from the first user, provide the bulk message to each user on the list without an indication that the message is being sent to other user in the list as taught by Kucharewski (Kucharewski [0052]). With the motivation of helping to facilitate the communication between a user and a plurality of other users (Kucharewski [0003]).
Claims 8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2003/0191673) in view of Kahan (US 2015/0058059).
Claim 8: Cohen discloses the system of claim 7. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: establish a communication link between the first user and the second user in response to receiving the authorization.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: establish a communication link between the first user and the second user in response to receiving the authorization (Paragraph [0125-00127]; the system receives an indication from the user as to whether the user is willing to go on the selected posted date. If the user indicated an interest in going the user that posted the selected date is notified. A determination is made as to whether the posting user accepted the invitation. A user interface is then provided enabling the user and the invited posting user to communicate. For example, the system may provide a text, voice, and video voice chat). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: establish a communication link between the first user and the second user in response to receiving the authorization as taught by Kahan (Kahan [0125]). With the motivation of helping to provide a means for users to meet up and connect over an activity they both enjoy (Kahan [0053]).
Claim 10: Cohen discloses the system of claim 1. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: obtain activity information of a first user, obtain activity information of a second user, search the activity information of the first user and the second user for common interests, select one or more events from a list of stored events based upon the common interests of the first user and the second user, and provide the selected one or more events to at least one of the first user and the second user.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: obtain activity information of a first user, obtain activity information of a second user, search the activity information of the first user and the second user for common interests, select one or more events from a list of stored events based upon the common interests of the first user and the second user, and provide the selected one or more events to at least one of the first user and the second user (Paragraph [0057-0062]; [0066-0069] the user interface may enable the user to specify favorite data types and/or venues (activity information). Some or all of the foregoing user-provided data may be stored by the system. Once a user has posted a date, the dating system may then identify matching other users that have indicated that they are interested in or willing to go on a date with the same date specification. For example, the dating event may identify other users that have specified that they are willing to go on a date with the same event category, at the same event location, and at the same event date). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: obtain activity information of a first user, obtain activity information of a second 
Claim 12: Cohen discloses the system of claim 1. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: receive a rest for a date between a first user and a second user; provide a list of potential venues for the date; receive a selection of a particular venue for the date; provide a list of purchase options for the venue, receive a selection of purchase options from at least one of the first and second users: complete a transaction for the purchase options for each of the at least one of the first and second users by communicating with a third party system of the venue, and provide a message confirming the date.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: receive a rest for a date between a first user and a second user (Paragraph [0044-0048] a user may specify one or more specific calendar dates and/or time or a range of calendar days. For example, the user may specify that the user is willing to meet on April 22 for a date. Once the user has completed specifying the date the user may activate a posting control provided via a user interface. The date posting may be displayed Provide a list of potential venues for the date (Paragraph [0057-0059]; [0176]; Fig. 17D, the user interface may enable the user to specify favorite specific types and/or venues. The dating event may identify other users that have specified that they are willing to go on a date with the same event category, at the same event location, and at the same event date/time. The system may then present some or all of the matching users to the user). Receive a selection of a particular venue for the date (Paragraph [0063] the user can then select which of the presented users with matching date specifications the user is willing to go on the date with. The selected user may then be notified that the user is interested in going on the date. In addition some or all of the date specifications of the user may be presented to the selected user). Provide a list of purchase options for the venue, receive a selection of purchase options from at least one of the first and second users: complete a transaction for the purchase options for each of the at least one of the first and second users by communicating with a third party system of the venue, and provide a message confirming the date (Paragraph [0104-0106] optionally, the dating system may enable users to make reservations at and/or purchase tickets for a date location/event. Optionally, the reservations form/ticket purchase may be provided by the date venue or via a third party reservation/ticket purchase service. Optionally, a fee is paid to the dating system operator with respect to the 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: receive a rest for a date between a first user and a second user; provide a list of potential venues for the date; receive a selection of a particular venue for the date; provide a list of purchase options for the venue, receive a selection of purchase options from at least one of the first and second users: complete a transaction for the purchase options for each of the at least one of the first and second users by communicating with a third party system of the venue, and provide a message confirming the date.as taught by Kahan (Kahan [0104]). With the motivation of helping to provide a means for users to meet up and connect over an activity they both enjoy (Kahan [0053]).
Claim 13: Modified Cohen discloses the system of claim 12. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: provide a receipt for the transaction to each of the at least one first and second users that made a purchase.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: provide a receipt for the transaction to each of the at least one first and second users that made a purchase (Paragraph 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: provide a receipt for the transaction to each of the at least one first and second users that made a purchase as taught by Kahan (Kahan [0104]). With the motivation of helping to provide a means for users to meet up and connect over an activity they both enjoy (Kahan [0053]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2003/0191673) in view of Kahan (US 2015/0058059) further in view of Walter (US 2007/0244757).
Claim 14: Cohen discloses the system of claim 1. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: generate an event; determine users that may be interested in the event from the profiles of the users; provide an invitation to the event to each of the determined users; receive an acceptance of the invitation from one or more users; and conduct a raffle to provide free attendance to the event for one of the one or more users that sent an acceptance.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: generate an event (Paragraph [0045-0048] the user may specify a specific event, at a specific date, at a specific time. By way of illustration, the user may specify that the date the user is willing or interested in attending is a Laker v. Clipper game. Once the user has completed specifying the date, the user may activate a posting control provided via user interface, and the date posting is recorded in a data store). Determine users that may be interested in the event from the profiles of the users (Paragraph [0048] the date posting may then be searched for, and viewed by others as described herein. Optionally a user interface may enable the user to specify favorite date types and/or venues). Provide an invitation to the event to each of the determined users (Paragraph [0027] certain embodiments described herein facilitate the efficient, quick arrangement of dates. Certain embodiments enable a user to post a date, and another user viewing the posting may invite the posting user on the date). Receive an acceptance of the invitation from one or more users (Paragraph [0048] the posting user may then accept or decline the invitation). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: generate an event; determine users that may be interested in the event from the profiles of the users; provide an invitation to the event to each of the determined users; receive an acceptance of the invitation from one or more users as taught by Kahan (Kahan [0048]). With the motivation of helping to provide a means for users to meet up and connect over an activity they both enjoy (Kahan [0053]).
In the same field of endeavor of planning and coordinating events in an online platform Walter teaches and conduct a raffle to provide free attendance to the event for one of the one or more users that sent an acceptance
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) in combination with the system of planning events while providing a means for buying tickets to the events as taught by Kahan (Kahan [0104]) with the system of conducting a raffle to provide free attendance to the event for one of the one or more users that sent an acceptance as taught by Walter (Walter [0015]). With the motivation of promoting different events and locations to users that would find them enjoyable for a date (Walter [0004-0005]).
Claim 15: Cohen discloses the system of claim 14. However, Cohen does not disclose wherein the instructions further direct the at least one processor to: receive payment for the event from at least one of the one or more users that sent an acceptance.
In the same field of endeavor of matching users on a dating app and providing a means for the users to go on a date Kahan teaches wherein the instructions further direct the at least one processor to: provide a receipt for the transaction to each of the at least one first and second users that made a purchase
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a dating application that helps users to connect and go on a date as taught by Cohen (Cohen [0036]) with the system of wherein the instructions further direct the at least one processor to: provide a receipt for the transaction to each of the at least one first and second users that made a purchase as taught by Kahan (Kahan [0104]). With the motivation of helping to provide a means for users to meet up and connect over an activity they both enjoy (Kahan [0053]).
Therefore, claims 6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Parks (US 2015/0127638) automatic selection of an intermediate dating location.
Bonilla (US 2009/0070133) system and method for providing a near matches features in a network environment.
Terrill (US 2007/0073711) system and method for providing a pre-date component in a network environment.
Scoresby (US 2006/0121426) online dating tools.
Von Gontard (US 2016/0005134) courting and dating technology.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689